DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 5-6, 8-9, 12, 15-19, 21-22, 24-25, 28, 31-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren (US 2010/0214931, filed in IDS) in view of Patenaude et al. (US Patent No. 7,151,790) and Hariharan et al. (US 2014/0153418).
Regarding Claim 1, Wigren teaches a method of operation of a node ([0030] base station) to monitor for faults in a receiver subsystem ([0001] supervision and fault detection in wireless communication systems and in particular in receiving signal chains) of a node ([0030] base station … a term 23 arises also from the receiver itself, and this term is typically denoted as the noise floor), comprising:
estimating a noise floor ([0053] noise floor) for each receiver chain ([0053] receiver branch) of a plurality of receiver chains in the receiver subsystem of the node to thereby provide a plurality of noise floor estimates ([0053] data of measures of received total wideband power for at least a first receiver branch and a second receiver branch at a plurality of times is provided. The determination of noise floor values comprises estimating, a plurality of times, a probability distribution for a first power quantity and a second power quantity, both being related to selected state variables of an estimation algorithm, from quantities representing the measured received total wideband power of estimation algorithm);
determining average received signal power for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node to thereby provide a plurality of average received signal power measurements ([0046] Received signal power can in principles be determined at different stages 12A-E during the signal handling in the receiving signal chain 15; [0076] these states describe powers and are therefore necessarily positive, they need to include a nonzero mean value);
determining that there is a fault in the receiver subsystem of the node based on at least one of (a) a subset of the plurality of noise floor estimates and (b) a subset of the plurality of average received signal power measurements ([0034] In step 210, data representing measured received powers in the receiver signal chain is provided at a number of time instances. A noise floor value is determined in step 220 at a number of time instances based on the data representing measured received powers. In a preferred embodiment, the determining step 220 comprises a step 221 of obtaining power related quantities at a number of instances based on the data representing measured received powers whereby the determination of the noise floor is based on these power related quantities. In step 230, a time evolution of the determine noise floor values is registered. Any occurrence of a fault in the receiving signal chain is detected in step 240; [0047] If independent power measurements are performed at e.g. stage 12B and 12E, a fault can be detected anywhere in the receiving signal chain 15; [0051] the method of fault detection preferably comprises a determination of separate noise floor values for the at least two receiver branches).

In an analogous art, Patenaude teaches estimating a noise floor for each of one or more carrier branches (column 3, lines 4-12, FIG. 2 illustrates a block diagram indicative of operations performed in order to extract hopping signals from the acquired wideband signal in a frequency band. A buffer memory 201 is used to store the received multiple frequency-hopped signal vectors rn from the receiver and digitizer pair(s), within each of a plurality of frequency bands, Filters 310 within the DFT filter bank, as shown in FIG. 3a, filter 202 the signals within each frequency band using an FFT algorithm to perform noise floor estimation);
determining average received signal power for each of one or more carrier branches (column 3, lines 28-35, The DFT filter has M' frequency bands. A bin is typically a located region having a predetermined frequency band, with a number of bins being located within a broadband frequency range of the receiver. … a frequency bin complex sample magnitude squared 312 (i.e., the complex sample magnitude squared is the received power); column 4, lines 16-19, The vector yn is finally used to derive an estimate of the m-th bin output power by using a squaring operation 212a to 212n, on elements of yn, for m=0, 1, . . . , M'-1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Patenaude’s method with 
The combination of Wigren and Patenaude does not teach determining whether the fault is automatically correctable; and automatically correcting the fault upon determining that the fault is automatically correctable.
In an analogous art, Hariharan teaches determining whether the fault is automatically correctable; and automatically correcting the fault upon determining that the fault is automatically correctable ([0058] APD analysis component 404 is configured to analyze diagnostic input data 202 to identify cell sites with incorrect APD entries and potentially propose the correct settings; [0061] a correction to an APD setting can be inferred from identifying an incorrect entry and inferring the imbalance from received radio diagnostic measurements; [0063] The interference analysis component 406 analyzes received radio diagnostic measurement data to identify, quantify, and locate external interference in an efficient and automated fashion; [0103] The report analysis component 904 can include network optimization component 906 to diagnose general and specific problems/issues associated with one or more cell sites using a report 218 and determine and/or infer remedial measures to corrected the problems and issues; [0113] FIG. 13 illustrates a flow chart of another example method 1300 for diagnosing causes of uplink noise increase … At 1312, a remedial measure to correct the at least one of the hardware, the APD, the interference, or the PIM issue, is determined based on the report).


Regarding Claim 2, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches upon determining that there is a fault in the receiver subsystem of the node, estimating a location of the fault in the receiver subsystem of the node ([0046] In a receiving signal chain, a fault can be determined according to the above principles in any component from the antenna to the point at which the power is measured; [0047] If independent power measurements are performed at e.g. stage 12B and 12E, a fault can be detected anywhere in the receiving signal chain 15).

Regarding Claim 3, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches wherein determining that there is a fault in the receiver subsystem of the node comprises determining that there is a fault in the receiver subsystem of the node if at least one of a plurality of fault criteria is met, wherein the plurality of fault criteria comprises: (a) a criterion that at least one of the noise floor estimates in the subset of the plurality of noise floor estimates is outside of a predefined range around a predefined nominal value; and (b) a criterion that at least one of the average received signal power measurements in the subset of the plurality of average received signal power measurements is outside of a predefined range around a mean of 

Regarding Claim 5, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches estimating a location of the fault in the receiver subsystem of the node based on at least one of the plurality of noise floor estimates ([0046] In a receiving signal chain, a fault can be determined according to the above principles in any component from the antenna to the point at which the power is measured; [0047] If independent power measurements are performed at e.g. stage 12B and 12E, a fault can be detected anywhere in the receiving signal chain 15).


upon determining that each of the plurality of noise floor estimates is within a predefined range around a predefined nominal value, determining that there is a fault in the receiver subsystem of the node if, for any carrier branch of the one or more carrier branches, at least one of the plurality of average received signal power measurements for the plurality of receiver chains for the carrier branch is outside of a predefined range around a mean of an average received signal power for the carrier branch across the plurality of receiver chains ([0034] the determining step 220 comprises a step 221 of obtaining power related quantities at a number of instances based on the data representing measured received powers whereby the determination of the noise floor is based on these power related quantities … Any occurrence of a fault in the receiving signal chain is detected in step 240, based on the registered time evolution. In a 

Regarding Claim 8, the combination of Wigren and Patenaude does not teach raising an alert upon determining that the fault is not automatically correctable.
In an analogous art, Hariharan teaches raising an alert upon determining that the fault is not automatically correctable ([0037] the network diagnostic platform 204 can output information indicating the determined or inferred state of the one or more network elements and/or interference associated with the network (e.g. in the form of a report 218, alarm, or other signal); [0057] The hardware analysis component 402 can employ one or more algorithms stored in memory 216 to analyze diagnostic input data to determine or infer a hardware issue and the severity of the issue; [0079] the hardware analysis component identifies whether any hardware alarms were triggered for either antenna and employ this data to further confirm a hardware issue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hariharan’s method with Wigren’s method so that errors can be efficiently diagnosed and potentially corrected in a large-scale manner (Hariharan [0061]). Moreover, the operation time of the system can be increased, and the cost for the system maintenance can be reduced.


estimating the noise floor for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches comprises estimating the noise floor for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches based on the RTWP measurements ([0058] only RTWP measurements are indicated as inputs to the first block 51. … in order to achieve a better estimation of a power quantity corresponding to a sum of neighbour cell WCDMA interference power, in-band non-WCDMA interference power and thermal noise floor power); and
determining the average received signal power for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of the one or more carrier branches comprises determining the average received signal power for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of the one or more carrier branches based on the RTWP measurements ([0041] The first block 51, i.e. the power estimation block, applies an estimation algorithm for estimation of certain power quantities that are needed by subsequent processing blocks. .... Specifically, the block 51 receives a number of inputs 61A-E in the present embodiment comprising the measured received total wideband power (RTWP) 61A, measured code power to interference ratio (C/I) of channel i 61B, beta outputs comprising power estimates; [0055] the block 51 receives inputs 61A, 61F comprising the measured received total wideband power (RTWP) for the first receiver branch 61A and the RTWP for the second receiver branch 61F. The estimation the extended Kalman filter in block 51 is thus based on inputs for both receiver branches. The Kalman filter provides outputs comprising two sets of power estimates 62A, 63A, 62C, 63C and corresponding standard deviations 62B, 63B, 62D, 63D. The output 62A is as above an estimate of a power quantity associated with the first receiver branch. The output 62C is an estimate of a power quantity associated with the second receiver branch).

Regarding Claim 12, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches wherein estimating the noise floor for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches based on the RTWP measurements comprises, for each receiver chain of the plurality of receiver chains and each carrier branch of the one or more carrier branches ([0058] only RTWP measurements are indicated as inputs to the first block 51. … in order to achieve a better estimation of a power quantity corresponding to a sum of neighbour cell WCDMA interference power, in-band non-WCDMA interference power and thermal noise floor power):  5Attorney Docket No. 3000-417Serial No. TBA
building a histogram of a minimum RTWP measurement for the receiver chain for the carrier branch over a predefined amount of time ([0060] y(t) is an output vector 

Regarding Claim 15, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches wherein the node is a radio access node in a cellular communications network ([0019] FIG. 8 is a block diagram of an embodiment of a cellular communication system according to the present invention; [0030] base station).

Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 18, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches wherein: for each carrier branch of the one or more carrier branches, the node is configured to obtain Received Total Wideband Power, RTWP, measurements for the carrier branch for the plurality of receiver chains, respectively ([0041] the block 51 receives a number of inputs 61A-E in the present embodiment comprising the measured received total wideband power (RTWP)); and wherein the 
a plurality of noise floor estimators to output noise floor estimates for the plurality of receiver chains for the carrier branch based on the respective RTWP measurements ([0058] only RTWP measurements are indicated as inputs to the first block 51. … in order to achieve a better estimation of a power quantity corresponding to a sum of neighbour cell WCDMA interference power, in-band non-WCDMA interference power and thermal noise floor power); and 
a power balance meter to output, based on the RTWP measurements ([0041] The first block 51, i.e. the power estimation block, applies an estimation algorithm for estimation of certain power quantities that are needed by subsequent processing blocks. .... Specifically, the block 51 receives a number of inputs 61A-E in the present embodiment comprising the measured received total wideband power (RTWP) 61A, measured code power to interference ratio (C/I) of channel i 61B, beta factors for channel i 61C, number of codes for channel i 61D, corresponding to code power to interference ratio commanded by a fast power control loop 61E, and provides outputs comprising power estimates; [0055] the block 51 receives inputs 61A, 61F comprising the measured received total wideband power (RTWP) for the first receiver branch 61A and the RTWP for the second receiver branch 61F. The estimation the extended Kalman filter in block 51 is thus based on inputs for both receiver branches. The Kalman filter provides outputs comprising two sets of power estimates 62A, 63A, 62C, 63C and corresponding standard deviations 62B, 63B, 62D, 63D. The output 62A is as above an estimate of a power quantity associated with the first receiver branch. The output 62C is an estimate 
a statistical unit to determine that there is a fault in the receiver subsystem of the radio node based on the at least one of (a) the outputs of the plurality of noise floor estimators for the one or more carrier branches and (b) the outputs of the power balance meters for the one or more carrier branches ([0034] A noise floor value is determined in step 220 at a number of time instances based on the data representing measured received powers. In a preferred embodiment, the determining step 220 comprises a step 221 of obtaining power related quantities at a number of instances based on the data representing measured received powers whereby the determination of the noise floor is based on these power related quantities. In step 230, a time evolution of the determine noise floor values is registered. Any occurrence of a fault in the receiving signal chain is 
a fault location estimator to estimate the location of the fault in the receiver subsystem of the node ([0046] In a receiving signal chain, a fault can be determined according to the above principles in any component from the antenna to the point at which the power is measured; [0047] If independent power measurements are performed at e.g. stage 12B and 12E, a fault can be detected anywhere in the receiving signal chain 15).

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 8.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 12.

Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in Claim 1.

Regarding Claim 36, the combination of Wigren, Patenaude and Hariharan, specifically Wigren teaches wherein determining that there is a fault in the receiver subsystem of the node comprises determining that there is a fault in the receiver subsystem of the node if at least one of the plurality of noise floor estimates is outside of a predefined range around a predefined nominal value ([0034] the determining step 220 comprises a step 221 of obtaining power related quantities at a number of instances based on the data representing measured received powers whereby the determination of the noise floor is based on these power related quantities … Any occurrence of a fault in the receiving signal chain is detected in step 240, based on the registered time evolution. In a preferred embodiment, the step of detecting comprises comparing of the registered time evolution with a model time evolution and indicating a fault if a measure representing a difference between the registered time evolution and the model time evolution exceeds a threshold value; [0035] By defining a difference measure between the registered time evolution of the noise floor values and the model time evolution, a measure can be obtained reflecting a deviation from normal. If such a difference exceeds a certain threshold, the deviation can be considered as likely being caused by an introduction of a fault).

.

Claims 10 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren in view of Patenaude et al., Hariharan et al. and Bhattad et al. (US 2013/0260763).
Regarding Claim 10, the combination of Wigren, Patenaude and Hariharan does not teach wherein obtaining the RTWP measurements comprises obtaining the RTWP measurements during idle gaps within the live traffic for the purpose of the noise floor estimation, for which idle gaps start and duration of the power measurement are aligned with a carrier subframe structure of received signals.
In an analogous art, Bhattad teaches wherein obtaining the RTWP measurements comprises obtaining the RTWP measurements during idle gaps within the live traffic for the purpose of the noise floor estimation, for which idle gaps start and duration of the power measurement are aligned with a carrier subframe structure of received signals ([0095] When a UE is not in connected mode (i.e., connected to a base station) the UE is considered to be in idle mode, also referred to as "camping" on a cell. Restricted measurements may also occur when making inter-frequency measurements, such as measuring whether an LTE carrier experiences UE to UE interference (for example in a carrier aggregation configuration). Furthermore, new signaling may be introduced to inform the UE of the specific subframe set for interference measurements during idle mode measurements or inter-frequency measurements. Thus, when making measurements, a UE may only measure specific subframes).


Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 10.

Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren in view of Patenaude et al., Hariharan et al. and Wan (US 2008/0101288).
Regarding Claim 11, the combination of Wigren, Patenaude and Hariharan does not teach wherein obtaining the RTWP measurements comprises obtaining the RTWP measurements in a manner in which timing utilized for obtaining the RTWP measurements is synchronized to timing of the one or more carrier branches such that the RTWP measurements are obtained within time periods that avoid the presence of overhead channel power.
In an analogous art, Wan teaches wherein obtaining the RTWP measurements comprises obtaining the RTWP measurements in a manner in which timing utilized for obtaining the RTWP measurements is synchronized to timing of the one or more carrier branches such that the RTWP measurements are obtained within time periods that avoid the presence of overhead channel power ([0050] The base station periodly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wan’s method with Wigren’s method so that different power levels resulting from the data channels can be obtained for characterizing the receiver chain performance under complete receiving power range. Thus, the fault detection rate can be improved.

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in Claim 11.

Claims 13, 14, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wigren in view of Patenaude et al., Hariharan et al. and Gold (US 2003/0212652).
Regarding Claim 13, Wigren teaches wherein estimating the noise floor for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches based on the RTWP measurements for each receiver chain of the plurality of receiver chains and each carrier branch of the one or more carrier branches ([0058] only RTWP measurements are indicated as inputs to the first block 51. … in order to achieve a better estimation of a power quantity 
However, the combination of Wigren, Patenaude and Hariharan does not teach estimating the noise floor for the receiver chain using a hard sliding window noise floor estimation technique in which a minimum RTWP measurement is obtained from m1 x m2 ... x mN RTWP measurements using N buffers of sizes m1, m2, ..., mN, respectively.
	In an analogous art, Gold teaches estimating the noise floor for the receiver chain using a hard sliding window noise floor estimation technique in which a minimum RTWP measurement is obtained from m1 x m2 ... x mN RTWP measurements using N buffers of sizes m1, m2, ..., mN, respectively ([0026] Before the window moves from the first position to the second position, the maximum and minimum value in each column are determined and stored in memory (step 201). After the window moves to the second position in step 202, the maximum and minimum values of the new column are determined in step 203. This can be done with three comparisons, since there are only three different comparisons possible in a set of three elements. In step 204, this maximum and minimum for the new column are then stored in memory, overwriting that portion of memory where the maximum and minimum for the oldest column was stored. Next, in step 205, the maximum value of the new column is compared to the maximums of the other two columns which were determined and stored in memory before the window moved to the second position. This takes two comparisons. Similarly, in step 206, the minimum value of the new column is compared to the minimums of the other two columns which were also determined and stored in memory before the window moved to the second position. This also takes two comparisons. From the comparisons 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gold’s method with Wigren’s method so that the memory consumption and processing speed for finding the minimum power values can be improved.

Regarding Claim 14, Wigren teaches wherein estimating the noise floor for each receiver chain of the plurality of receiver chains in the receiver subsystem of the node for each of one or more carrier branches based on the RTWP measurements for each receiver chain of the plurality of receiver chains and each carrier branch of the one or more carrier branches ([0058] only RTWP measurements are indicated as inputs to the first block 51. … in order to achieve a better estimation of a power quantity corresponding to a sum of neighbour cell WCDMA interference power, in-band non-WCDMA interference power and thermal noise floor power).
 The combination of Wigren, Patenaude and Hariharan does not teach storing n RTWP measurements for the receiver chain for the carrier branch in a first buffer of size n, where n is greater than 1; determining a minimum RTWP measurement from among the n RTWP measurements for the receiver chain for the carrier branch stored in the first buffer; storing the minimum RTWP measurement in a second buffer of size m, where m is greater than or equal to 2; repeating, up to m-1 times, the steps of storing n RTWP measurements for the receiver chain for the carrier branch in the first buffer of 
In an analogous art, Gold teaches storing n RTWP measurements for the receiver chain for the carrier branch in a first buffer of size n, where n is greater than 1; determining a minimum RTWP measurement from among the n RTWP measurements for the receiver chain for the carrier branch stored in the first buffer; storing the minimum RTWP measurement in a second buffer of size m, where m is greater than or equal to 2; repeating, up to m-1 times, the steps of storing n RTWP measurements for the receiver chain for the carrier branch in the first buffer of size n, determining the minimum RTWP measurement from among the n RTWP measurements for the receiver chain for the carrier branch stored in the first buffer, and storing the minimum RTWP measurement in the second buffer of size m; and 6Attorney Docket No. 3000-417Serial No. TBAproviding the minimum RTWP measurement in the second buffer as the noise floor estimate for the receiver chain for the carrier branch ([0026] Before the window moves from the first position to the second position, the maximum and minimum value in each column are determined and stored in memory (step 201). After the window moves to the second position in step 202, the maximum and minimum values of the new column are determined in step 203. This can be done with three comparisons, since there are only three different comparisons possible in a set of three elements. In step 204, this maximum and minimum for the new column are then stored in memory, overwriting that portion of memory where the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gold’s method with Wigren’s method so that the memory consumption and processing speed for finding the minimum power values can be improved.

Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 13.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413